4DETAILED ACTION
This action is in response to the amendment filed on 06/16/21.
Claims 21-26, 28-33 and 35-49 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-25, 28-32 and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The written description, and the original claims, have been carefully reviewed by the examiner, and it is the opinion of the examiner that the claims present subject matter which fails to find support in the disclosure as originally presented. That is, 
Claims 21, 28 and 35, recite “wherein the second control motion comprises a decoupling motion configured to release the loading unit from the elongated shaft”. There is no support for this subject matter in the written description, including the claims, as originally filed. It appears that the second control motion is performed to move a closure tube (as described in par. 147 of the specification) not to cause a decoupling motion.
 A review of the originally filed disclosure does not provide support for the claimed subject matter presently found in claim 21. Accordingly, applicant is requires to either amend the claims to cancel the new matter or present clarification as how/where the subject matter of the present claim is found in the disclosure, as originally filed. Appropriate correction is required. 
Allowable Subject Matter
Claims 26, 33, 39 and 41-49 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731